Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                            In The

               Fourteenth Court of Appeals

                      NO. 14-21-00652-CV


        UNION PACIFIC RAILROAD COMPANY, Appellant

                              V.

    RUBY LEE ABBOTT; HESTER ADAMS; CLARENCE ALLEN,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
   EDNA LEE BASS (DECEASED); LINDA ALLEN; LARRY ALLEN;
 MARSHA ALLEN, INDIVIDUALLY AND AS REPRESENTATIVE OF
  THE ESTATE OF CELESTINE SHERMAN (DECEASED); LATRINA
       ALLEN; CHALMUST ALLEN, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF SANDRA DENISE COLLINS-
ALLEN (DECEASED); ELIZABETH ALSANDOR, INDIVIDUALLY AND
   AS REPRESENTATIVE OF THE ESTATE OF JAMES ALSANDOR
(DECEASED); JOHN ALVARADO; FRANCES ALVARADO; TRINIDAD
  ALVAVERA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
    ESTATE OF GORGONIO VILLARREAL (DECEASED); JAMES
    ANDREWS; ZACHARY ARMSTEAD; CHARLIE ARMSTEAD;
JOHNETTA ASHLEY, INDIVIDUALLY AND AS REPRESENTATIVE OF
  THE ESTATE OF LONDON ASHLEY (DECEASED); SCHRHONDA
 BABINEAUX, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
  ESTATE OF OREAL PETER BABINEAUX (DECEASED); WINFRED
BACON; EARNEST BAINES; ROLANDA BAKER; CARROLL BARBER;
    TAMMIE BELL; OLIVIA DAVIS BENJAMIN; DESSIE BENNETT,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATES OF
    ANDRE BENNETT (DECEASED) AND WILLIE EARL BENNETT
        (DECEASED); DONALD BERRY, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF HENRY BERRY (DECEASED);
  MILFORD BERRY, INDIVIDUALLY AND AS REPRESENTATIVE OF
THE ESTATE NOMIA BERRY (DECEASED); MONICA BLATE; EMILY
  BLOEDEL; ACY BLUFORD JR.; ELLAN BOOKER, INDIVIDUALLY
    AND AS REPRESENTATIVE OF THE ESTATE OF WILLIE MAE
  BOOKER (DECEASED); ARRIN BRANCH, INDIVIDUALLY AND AS
   REPRESENTATIVE OF THE ESTATE OF ANDREA ROSS BRANCH
    (DECEASED); SHERONDA BRISBY; ROSEMARY BROUSSARD;
  GLORETHA BUNDAGE; SHIRLEY BURKS, INDIVIDUALLY AND AS
       REPRESENTATIVE OF THE ESTATE OF EDWARD BURKS
        (DECEASED); MARYE BURTON, INDIVIDUALLY AND AS
       REPRESENTATIVE OF THE ESTATE OF LURAL P. BROWN
   (DECEASED); NATHAN BUTLER; REGINA BUTLER; CLARENCE
 CAMPBELL; RONALD CARMON; VICKY CARMON, INDVIDUALLY
   AND AS REPRESENTATIVE OF THE ESTATE OF HENRY BERRY
       (DECEASED); PATRICK CARTER, INDIVIDUALLY AND AS
    REPRESENTATIVE OF THE ESTATE OF ALFRED RANDOLPH
     (DECEASED); CRENSHAW CHERYL, INDIVIDUALLY AND AS
       REPRESENTATIVE OF THE ESTATE OF LISA CRENSHAW
       (DECEASED); HOMER CORNISH, INDIVIDUALLY AND AS
       REPRESENTATIVE OF THE ESTATE OF HOMER CORNISH
      (DECEASED); ANNA PATRICIA CRUZ; MARY DAVENPORT;
          MARGARET DAVENPORT, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF HAZEL PAYNE (DECEASED);
    PAULA DOZE; WILLIE EDMONDS; DONNA EDWARDS; TONY
FIELDS, INDIVIDUALLY AND AS REPERSENTATIVE OF THE ESTATE
  OF CATHERINE ANN FIELDS (DECEASED); CAROLYN FORSTON;
   KAREN GARRISON; JACKSON GREGORY; ZANDRA HASKETT;
 BEAUTY HAVIES; PHYLLIS HILL YOUNG, INDIVIDUALLY AND AS
 REPRESENTATIVE OF THE ESTATE OF IRA HILL (DECEASED) AND
  BOBBIE HILL (DECEASED); ANTHONY LEBLANC, INDIVIDUALLY
 AND AS REPRESENTATIVE OF THE ESTATE OF OLIVER LEBLANC
(DECEASED); ROSA LEWIS; JAMES PERRY, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF MARIA ELIZABETH BALIEN
    (DECEASED); MONICA POWELL; DELLA PULLEN; VALERIE
 RICHARDSON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
 ESTATES OF VIRGINIA LEE TAYLOR (DECEASED), EARL TAYLOR
  (DECEASED), AND TAMI RICHARDSON (DECEASED); ELEANOR
SHAFFER; ESTHER TAMEZ; LILLIE TAPIA, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF MARY POSTEL (DECEASED);
DWINETTE THOMAS, INDIVIDUALLY AND AS REPRESENTATIVE OF
 THE ESTATE OF DWIGHT COX (DECEASED); RODOLFO URBINA;
                 AND ALESIA YOUNG, Appellees

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-50330


                          MEMORANDUM OPINION

      This is a statutory interloutory appeal from an order signed October 26,
2021. See Tex. Civ. Prac. & Rem. Code Ann. §§ 27.003, 51.015(12). On August
23, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.